NUMBER 13-07-599-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE: JOE WILLIAMSON CONSTRUCTION CO.
  

On Petition for Writ of Mandamus and 
Motion for Emergency Temporary Relief                                                                                                                      

MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Garza and Benavides

Memorandum Opinion Per Curiam

 
	On October 3, 2007, relator, Joe Williamson Construction Co., filed a petition for writ
of mandamus with this Court in which it alleges that on September 10, 2007, respondent,
the Honorable J.R. "Bobby" Flores, Presiding Judge of the 139th Judicial District Court of
Hidalgo County, Texas, abused his discretion by failing to recognize that the 139th Judicial
District Court lacks dominant jurisdiction over three separate causes filed in the 103rd and
269th Judicial District Courts in Cameron County, Texas, and the 357th Judicial District
Court in Harris County, Texas, and thus denying relator's motion to abate cause number
C-119-07-C filed in the 139th Judicial District Court in Hidalgo County, Texas.  Relator's
petition for writ of mandamus asks this Court to order the respondent to abate cause
number C-119-07-C, pending the outcome of the three separate causes filed in the 103rd
and 269th Judicial District Courts in Cameron County, Texas, and the 357th Judicial
District Court in Harris County, Texas, and to any other such further relief to which relator
is entitled.  In addition, relator filed a motion for emergency relief, asking this Court to order
a stay of all proceedings in cause number C-1199-07-C, pending this Court's determination
of relator's petition for writ of mandamus.     	
	The Court, having examined and fully considered the petition for writ of mandamus
and the response filed by the real party in interest, Donna Independent School District, is
of the opinion that relator has not shown itself entitled to the relief sought and the petition
for writ of mandamus should be denied.  See Tex. R. App. P. 52.8.  Accordingly, the stay
previously granted, is hereby ordered LIFTED.  The petition for writ of mandamus is
DENIED.
  
							PER CURIAM

Memorandum Opinion delivered and 
filed this the 23rd day of October, 2007.